MAYFIELD, J. —
The action was ejectment, by appellee against appellants. Appellee is the mother of one of the appellants, and the mother-in-law of the other. The chief question litigated was whether or not a deed from the mother to her daughter was properly and fully executed. The mother could not write, and signed the deed by mark. The instrument purported to be acknowledged before a justice of the peace of Geneva county. The grantor and the grantee lived in Coffee county, and it was claimed by the grantor that' the acknowledgment was had at her home in Coffee county, and by the grantee that it was made in Geneva county at the home of the grantor’s son. Again, it was claimed by the grantor that the deed was never delivered, while the grantee claimed that it was delivered soon after its date, which was February 4, 1904. Much evidence was introduced, on both sides, as to these two disputed facts. The evidence was in direct conflict, and the jury decided in favor of the plaintiff, the grantor and mother.
The appellants assign a number of errors as to the admission and the rejection of evidence. It would serve no useful purpose to discuss any of these rulings. It is sufficient to say that each has been separately and carefuly examined, and that we find no error as to any. The appellants also requested several written instructions to the jury, which were refused by the court, and, we think, properly so. They were each properly refused, because confused, misleading, argumentative, or bad in form or substance.
Affirmed.
Anderson, C. J., and Somerville and Gardner, JJ., concur.